TTtt.t, O. J.
Where a deed to land described the quantity of acres conveyed as being “80 acres, more or less, ” and there was an alleged' shortage of 26 acres, it was for the jury, and not for the court, to say whether this deficiency was so gross as to authorize a rescission of *713the contract, or an apportionment of the purchase-price, under §3542 of the Civil Code. - Judgment reversed.
Complaint; from city court of Moultrie — Judge McKenzie. Hovember 13, 1909.
Submitted February 33,
Decided May 12, 1910.
Shipp & Kline, for plaintiff in error.
Branch & Snow, James Humphreys, contra.